Exhibit 10.1

JERRY T. KENDALL
EXECUTIVE EMPLOYMENT AGREEMENT

            THIS EXECUTIVE EMPLOYMENT AGREEMENT ("Agreement"), dated as of March
1, 2006, by and between VILLAGEEDOCS, a California corporation, ("Company"), and
JERRY T. KENDALL ("Executive").

            WHEREAS, the Company is engaged in the business of developing and
marketing Business Information Delivery products and services;

            WHEREAS, the Company wishes to emphasize integration of the
divisions acquired; provide leadership in the geographic proximity of the
acquired divisions; and focus on organic growth;

            WHEREAS, the Company wishes to assure itself of the continued
services of the Executive for the period provided in this Agreement and the
Executive is willing to serve in the employ of the Company for such period upon
the terms and conditions hereinafter set forth.

            NOW THEREFORE, in consideration of the mutual covenants herein
contained, the parties, intending to be legally bound, hereby agree as follows:

            1.         EMPLOYMENT.  The Company hereby agrees to employ the
Executive upon the terms and conditions herein contained, and the Executive
hereby agrees to accept such employment for the term described below.  The
Executive agrees to serve as the President and Chief Operating Officer during
the term of this Agreement. In such capacity, the Executive shall have the
authorities, functions, powers, duties and responsibilities that are customarily
associated with such positions and as the Chief Executive Officer may reasonably
assign to him from time to time consistent with such positions.

            Throughout the term of this Agreement, the Executive shall devote
his best efforts and substantially all of his business time and services to the
business and affairs of the Company provided; however, that nothing herein shall
preclude Executive from (i) serving or continuing to serve as an officer or on
the board of directors of entities that do not compete with the Company or (ii)
serving or continuing to serve on the boards or advisory committees of
charitable or other similar organizations.

            2.         TERM OF AGREEMENT.  The initial two (2) year term of
employment under this Agreement shall commence as of March 1, 2006 (the
"Effective Date"). After the expiration of such initial two year employment
period, the term of the Executive's employment hereunder shall automatically be
extended without further action by the parties for successive one (1) year
renewal terms, provided that if either party gives the other party at least
ninety (90) days advance written notice of his or its intention to not renew
this Agreement for an additional term, the Agreement shall terminate upon the
expiration of the current term.

            Notwithstanding the foregoing, the Company shall be entitled to
terminate this Agreement immediately, subject to a continuing obligation to make
any payments required under Section 5 below, if the Executive (i) becomes
disabled as described in Section 5(b), (ii) is terminated for Cause, as defined
in Section 5(c), or (iii) voluntarily terminates his employment before the
current term of this Agreement expires, as described in Section 5(d).

            3. EXECUTIVE COMPENSATION.

            (a)       Annual Base Salary.  The Executive shall receive an annual
base salary during the first year of this Agreement at a rate of Two Hundred
Thousand Dollars ($200,000), payable in installments consistent with the
Company's normal payroll schedule.  The Chief Executive Officer shall review
this base salary at annual intervals, and may adjust the Executive's annual base
salary from time to time as the Chief Executive Officer deems to be appropriate,
provided, however, that the salary for the second and each succeeding year shall
not be less than 105% of the salary for the prior year.

(b)       Incentive Bonus - Profit.  The Executive shall also be entitled to
receive an incentive bonus from the Company based on the Company's
profitability.  At the end of each fiscal year, commencing with 2006, the
Executive will earn a percentage of the EBITDA (EBITDA is defined as net income
from operations as presented in the Company's most recent audited statement of
operations less depreciation and amortization expense) to be paid the month
following the filing of the 10-K report.  For the year 2006, the percentage
bonus, prorated for the months employed in 2006, will be 3% of the EBITDA paid
in cash and 2% paid in Company shares.  The number of Company shares issuable to
the Executive shall be based upon the average closing price of the Company's
shares for the ten (10) trading days ending on March 31st of the following year.
 Each year subsequent to 2006, the board will establish the percentages no later
than Jan 31st.

            (c)       Stock Options.  Executive shall receive a stock option
grant of 4,000,000 shares of Company common stock (the "Option Shares").  The
Option Shares will vest over a five (5) year period from the Effective Date;
provided that Executive is employed as of any vesting date and if Executive is
terminated for cause, all unvested stock will be forfeited and cancelled; and
provided further that Executive shall be fully vested in any then unvested
Option Shares (A) in the event of the termination of Executive's employment by
the Company other than for Cause (as defined below), (B) upon the consummation
of a Change in Control, or (C) upon the death or disability of the Executive. 
This stock option grant shall be under the Company 2002 Incentive Stock Option
Plan and the parties shall enter into a separate stock option agreement
reflecting the terms of this stock option grant.  The stock option grant shall
provide that (i) any vested options may be exercised at any time within 7 years
after the date of vesting, except that any options that vest because of an event
described in (A), (B) or (C) may be exercised only during the seven (7) year
period beginning on occurrence of the vesting event.  The stock option grant
shall further provide that, if at any time when there is not an effective
Registration Statement on Form S-8 covering the option shares, the Company shall
determine to prepare and file with the Securities and Exchange Commission a
registration statement relating to an offering for its own account or the
account of others under the Securities Act of 1933 of any of its equity
securities, other than on Form S-4 or Form S-8 (each as promulgated under the
Securities Act), the Company provide the Executive with written notice of such
determination and, if the Executive so desires, the Company will cause the
registration under the Securities Act of such number of option shares as the
Executive shall designate.  The Company shall use its best efforts to register,
and maintain the effectiveness of the registration, for resale all of the Option
Shares granted to Executive pursuant to a Form S-8 (or any successor form)
registration statement under the Securities Act.

Additionally, any stock options granted Executive prior to this employment
agreement that are vested or being vested as of the date of this agreement may
be exercised at any time within 7 years after the date executive's termination
for any reason. The stock option grants shall further provide that, if at any
time when there is not an effective Registration Statement on Form S-8 covering
the option shares, the Company shall determine to prepare and file with the
Securities and Exchange Commission a registration statement relating to an
offering for its own account or the account of others under the Securities Act
of 1933 of any of its equity securities, other than on Form S-4 or Form S-8
(each as promulgated under the Securities Act), the Company provide the
Executive with written notice of such determination and, if the Executive so
desires, the Company will cause the registration under the Securities Act of
such number of option shares as the Executive shall designate.  The Company
shall use its best efforts to register, and maintain the effectiveness of the
registration, for resale all of the Option Shares granted to Executive pursuant
to a Form S-8 (or any successor form) registration statement under the
Securities Act.

            4.         ADDITIONAL COMPENSATION AND BENEFITS.  The Executive
shall receive the following additional compensation and welfare and fringe
benefits:

            (a)       Participation in Benefit Plans.  The Executive shall be
eligible to participate in the employee benefit plans and programs maintained by
the Company from time to time for its executives, or for its employees
generally, including without limitation any life, medical, dental, accidental
and disability insurance and profit sharing, pension, retirement, savings, stock
option, incentive stock and deferred compensation plans, in accordance with the
terms and conditions as in effect from time to time.

            (b)       Vacation.  The Executive shall be entitled to no less than
four weeks of vacation (or such greater vacation benefits as may be provided in
the future by the Board or Compensation Committee) during each year during the
term of this Agreement and any extensions thereof, prorated for partial years.

            (c)       Business Expenses.  The Company shall reimburse the
Executive for all reasonable expenses he incurs in promoting the Company's
business, including expenses for travel, entertainment of business associates,
service and usage charges for business use of cellular phones and similar items,
upon presentation by the Executive from time to time of an itemized account of
such expenditures.

            In addition to the benefits provided pursuant to the preceding
paragraphs of this Agreement, the Executive shall be eligible to participate in
such other executive compensation and retirement plans of the Company as are
applicable generally to other officers, and in such welfare benefit plans,
programs, practices and policies of the Company as are generally applicable to
other key employees.

            5.  PAYMENTS UPON TERMINATION

            (a)       Involuntary Termination.  If the Company terminates the
Executive's employment during the term of this Agreement, the Executive shall be
entitled to receive his base salary accrued through the date of termination. 

            If the termination is not for death, disability as described in
paragraph (b), for Cause as described in paragraph (c) or a voluntary
termination by the Executive as described in paragraph (d), the Company shall
also be obligated to make a series of monthly payments to the Executive for each
month during the remaining term of this Agreement, but not more than six months
if the termination occurs within the first twelve months from the effective date
and not less than twelve (12) months if subsequent to the first twelve months
from the effective date.  Each monthly payment shall be equal to one-twelfth
(1/12th) of the Executive's annual base salary, as in effect on the date of
termination.  Executive shall also be permitted to continue to participate at
the Company's expense in all benefit and insurance plans, coverage and programs
in which he was participating in during the period of monthly payments described
earlier in this paragraph.

            (b)       Disability.  The Company shall be entitled to terminate
this Agreement, if the Board determines that the Executive has been unable to
attend to his duties for at least ninety (90) days because of a medically
diagnosable physical or mental condition, and has received a written opinion
from a physician acceptable to the Board that such condition prevents the
Executive from resuming full performance of his duties and is likely to continue
for an indefinite period.  Upon such termination, the Company shall pay to
Executive a monthly disability benefit equal to one-twelfth (1/12th) of his
current annual base salary at the time he became permanently disabled.  Payment
of such disability benefit shall commence on the last day of the month following
the date of the termination by reason of permanent disability and cease with (i)
the month in which the Executive returns to active employment, either with the
Company or otherwise, or the (ii) the end of the initial term of this Agreement,
or the current renewal term, as the case may be. Any amounts payable under this
Section 5(b) shall be reduced by any amounts paid to the Executive under any
long-term disability plan or other disability program or insurance policies
maintained or provided by the Company.

            (c)       Termination for Cause.  If the Executive's employment is
terminated by the Company for Cause, the amount the Executive shall be entitled
to receive from the Company shall be limited to his base salary accrued through
the date of termination.

            For purposes of this Agreement, the term "Cause" shall be limited to
(i) any action by the Executive involving willful disloyalty to the Company,
such as embezzlement, fraud, misappropriation of corporate assets or a breach of
the covenants set forth in Sections 9 and 10 below; or (ii) the Executive being
convicted of a felony; or (iii) the Executive being convicted of any lesser
crime or offense committed in connection with the performance of his duties
hereunder or involving fraud, dishonesty or moral turpitude; or (iv) the
intentional gross misconduct or willful gross neglect of the Executive in
carrying out his duties hereunder resulting in material economic harm to the
Company (other than resulting from the Executive's incapacity due to physical or
mental disability) if Executive acted without a good faith belief that the act
or omission was in the best interest of the Company.  Notwithstanding the
foregoing, no termination pursuant to subsection (iv) shall be treated as
termination for cause unless the Board has provided executive with at least
thirty (30) days prior written notice specifying in reasonable detail the
alleged breach and giving the Executive a minimum of one hundred twenty (120)
days or such longer period as is reasonably necessary to correct such alleged
breach.

            (d)       Voluntary Termination by the Executive.  If the Executive
resigns or otherwise voluntarily terminates his employment before the end of the
current term of this Agreement, the amount the Executive shall be entitled to
receive from the Company shall be limited to his base salary accrued through the
date of termination.

            For purposes of this paragraph, a resignation by the Executive shall
not be deemed to be voluntary, but shall be deemed termination without cause, if
the Executive resigns during the period of three months after the date he is (i)
assigned to a position other than President of the Company (other than for
Cause, or by reason of permanent disability), (ii) assigned duties materially
inconsistent with such position, (iii) transferred to a geographic location of
employment more than 20 miles from the current location of employment, (iv)
directed to report to anyone other than the Company's Chief Executive Officer.

6.               EFFECT OF NON RENEWAL OF AGREEMENT

If ninety days prior to the end of the initial term or renewal term of this
Employment Agreement, the Executive has not received a renewal offer consistent
with the terms of this Agreement, it shall be considered a non-renewal of the
Executive Employment Agreement

In the event of a non-renewal of Executive Employment Agreement, the Executive
will:

(a)       Vest 25% of the unvested portion of the stock option granted under
section 3(d) and shall have a seven (7) year period to exercise the newly vested
options

 (b)      Vest 25% of the unvested portion of any stock options granted
Executive prior to this employment agreement and shall have a seven (7) year
period to exercise the newly vested options

(c)       Have a modified term of the Covenant Not To Compete to be equal to the
number of months of severance pay granted, but not to be reduced to less than
twelve (12) months

(d)       The Company shall also be obligated to make a series of monthly
payments to the Executive for a minimum of twelve (12) months.  Each monthly
payment shall be equal to one-twelfth (1/12th) of the Executive's annual base
salary, as in effect at the end of the term.

            7.         EFFECT OF CHANGE IN CORPORATE CONTROL

            (a)       In the event of a Change in Corporate Control, the vesting
of any restricted stock, stock options or other awards granted to the Executive
under the terms of the Company's stock plans or any written agreement with
Executive shall become immediately vested in full and, in the case of stock
options, exercisable in full.

            In addition, if, at any time during the period of twelve (12)
consecutive months following or six (6) months prior to the occurrence of a
Change in Corporate Control, the Executive is involuntarily terminated (other
than for Cause) by the Company, the Executive shall be entitled to receive as
severance pay from the Company in a lump sum payment within 30 days the amount
equal to the sum of  100% of the Executive's annual base salary in effect at the
time of the Change in Corporate Control.

            (b)       For purposes of this Agreement, a "Change in Corporate
Control" shall include any of the following events:

            (1)       The acquisition in one or more transactions of more than
fifty percent (50%) of the Company's outstanding Common Stock by any
corporation, or other person or group (within the meaning of Section 14(d)(3) of
the Securities Exchange Act of 1934, as amended);

            (2)       Any merger or consolidation of the Company into or with
another corporation in which the Company is not the surviving entity, or any
transfer or sale of substantially all of the assets of the Company or any merger
or consolidation of the Company into or with another corporation in which the
Company is the surviving entity and, in connection with such merger or
consolidation, all or part of the outstanding shares of Common Stock shall be
changed into or exchanged for other stock or securities of any other person, or
cash, or any other property.

                        In the event that any payment or benefits received or to
be received by Executive pursuant to this Agreement ("Benefits") would (i)
constitute a "parachute payment" within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended (the "Code"), or any comparable
successor provisions, and (ii) but for this subsection, would be subject to the
excise tax imposed by Section 4999 of the Code, or any comparable successor
provisions (the "Excise Tax"), then benefits to which Executive will be entitled
pursuant to this Section 7 (the "Benefits") shall be either: (i) provided to
Executive in full, or (ii) provided to Executive as to such lesser extent which
would result in no portion of such benefits being subject to the Excise Tax,
whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax, and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be taxable under the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
subsection shall be made in writing in good faith by an accountant selected by
the mutual agreement of Executive and the Company (the "Accountant"). The
Company shall bear all costs the Accountant may reasonably incur in connection
with any calculations contemplated by this subsection.

            8.         DEATH.  If the Executive dies during the term of this
Agreement, the Company shall pay to the Executive's estate a lump sum payment
equal to the sum of the Executive's base salary accrued through the date of
death. In addition, the death benefits payable by reason of the Executive's
death under any retirement, deferred compensation or other employee benefit plan
maintained by the Company shall be paid to the beneficiary designated by the
Executive in accordance with the terms of the applicable plan or plans.

            9.         WITHHOLDING.  The Company shall, to the extent permitted
by law, have the right to withhold and deduct from any payment hereunder any
federal, state or local taxes of any kind required by law to be withheld with
respect to any such payment.

            10.       PROTECTION OF CONFIDENTIAL INFORMATION.  The Executive
agrees that he will keep all confidential and proprietary information of the
Company or relating to its business (including, but not limited to, information
regarding the Company's customers, pricing policies, methods of operation,
proprietary computer programs and trade secrets) confidential, and that he will
not (except with the Company's prior written consent), while in the employ of
the Company or thereafter, disclose any such confidential information to any
person, firm, corporation, association or other entity, other than in
furtherance of his duties hereunder, and then only to those with a "need to
know." The Executive shall not make use of any such confidential information for
his own purposes or for the benefit of any person, firm, corporation,
association or other entity (except the Company) under any circumstances during
or after the term of his employment. The foregoing shall not apply to any
information which is already in the public domain, or is generally disclosed by
the Company or is otherwise in the public domain at the time of disclosure.

            The Executive recognizes that because his work for the Company will
bring him into contact with confidential and proprietary information of the
Company, the restrictions of this Section 10 are required for the reasonable
protection of the Company and its investments and for the Company's reliance on
and confidence in the Executive.

            11.       COVENANT NOT TO COMPETE.  The Executive hereby agrees that
he will not, either during the term of the Employment Agreement or during the
period of two (2) year from the time this Employment Agreement is terminated or
expires for any reason, (i) engage in any business activities on behalf of any
enterprise which competes with the Company in the business of providing
electronic document distribution in any state which the Company then operates
in, (ii) solicit the Company's employees or customers or (iii) hire any of the
Company's employees. The Executive will be deemed to be engaged in such business
activities if he participates in such a business enterprise as an employee,
officer, director, consultant, agent, partner, proprietor, or other participant;
provided that the ownership of no more than 2 percent of the stock of a publicly
traded corporation shall not be deemed to be engaging in business activities.

            12.       INJUNCTIVE RELIEF.  The Executive acknowledges and agrees
that it would be difficult to fully compensate the Company for damages resulting
from the breach or threatened breach of the covenants set forth in Sections 10
and 11 of this Agreement and accordingly agrees that the Company shall be
entitled to temporary and injunctive relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, to enforce such
provisions in any action or proceeding instituted in any court in the State of
California having subject matter jurisdiction.  This provision with respect to
injunctive relief shall not, however, diminish the Company's right to claim and
recover damages.

            It is expressly understood and agreed that although the parties
consider the restrictions contained in this Agreement to be reasonable, if a
court determines that the time or territory or any other restriction contained
in this Agreement is an unenforceable restriction on the activities of the
Executive, no such provision of this Agreement shall be rendered void but shall
be deemed amended to apply as to such maximum time and territory and to such
extent as such court may judicially determine or indicate to be reasonable.

            The Executive acknowledges and confirms that (a) the restrictive
covenants contained in Sections 10 and 11 hereof are reasonably necessary to
protect the legitimate business interests of the Company, and (b) the
restrictions contained in Sections 10 and 11 hereof (including without
limitation the length of the term of the provisions of Sections 10 and 11
hereof) are not overbroad, overlong, or unfair and are not the result of
overreaching, duress or coercion of any kind.  The Executive further
acknowledges and confirms that his full, uninhabited and faithful observance of
each of the covenants contained in Sections 10 and 11 hereof will not cause him
any undue hardship, financial or otherwise, and that enforcement of each of the
covenants contained herein will not impair his ability to obtain employment
commensurate with his abilities and on terms fully acceptable to him or
otherwise to obtain income required for the comfortable support of him and his
family and the satisfaction of the needs of his creditors.  The Executive
acknowledges and confirms that his special knowledge of the business of the
Company is such as would cause the Company serious injury or loss if he were to
use such ability and knowledge to the benefit of a competitor or were to compete
with the Company in violation of the terms of Sections 10 and 11 hereof. The
Executive further acknowledges that the restrictions contained in Sections 10
and 11 hereof are intended to be, and shall be, for the benefit of and shall be
enforceable by, the Company's successors and assigns.

            If the Executive shall be in violation of any provision of Sections
10 and 11, then each time limitation set forth in the applicable section shall
be extended for a period of time equal to the period of time during which such
violation or violations occur. If the Company seeks injunctive relief from such
violation in any court, then the covenants set forth in Sections 10 and 11 shall
be extended for a period of time equal to the pendency of such proceeding
including all appeals by the Executive.

            Sections 10, 11 and 12 of this Agreement shall survive the
termination or expiration of this Agreement.

            13.       SEPARABILITY.  If any provision of this Agreement shall be
declared to be invalid or unenforceable, in whole or in part, such invalidity or
unenforceability shall not affect the remaining provisions hereof which shall
remain in full force and effect.

            14.       ASSIGNMENT.  This Agreement shall be binding upon and
inure to the benefit of the heirs and representatives of the Executive and the
assigns and successors of the Company, but neither this Agreement nor any rights
hereunder shall be assignable or otherwise subject to hypothecation by the
Executive.  The Company may assign this Agreement to any of its subsidiaries or
affiliates.

            15.       ENTIRE AGREEMENT.  This Agreement represents the entire
agreement of the parties and shall supersede any prior agreements and any other
previous contracts, arrangements or understandings between the Company and the
Executive related to employment.  The Agreement may be amended at any time by
mutual written agreement of the parties hereto.

            16.       GOVERNING LAW.  This Agreement shall be construed,
interpreted, and governed in accordance with the laws of the State of
California, other than the conflict of laws provisions of such laws.

            17.       HEADINGS.  The headings contained in this Agreement are
included for convenience only and no such heading shall in any way alter the
meaning of any provision.

            18.       WAIVER.  The failure of either party to insist upon strict
adherence to any obligation of this Agreement shall not be considered a waiver
or deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.  Any waiver must be in writing.

            19.       COUNTERPARTS.  This Agreement may be executed in two (2)
counterparts, each of which shall be considered an original.

            IN WITNESS WHEREOF, the Company has caused this Agreement to be duly
executed, and the Executive has hereunto set his hand, as of the day and year
first above written.

VILLAGEEDOCS                                                                 
EXECUTIVE:

By:  /s/ K. Mason Conner                                                      
/s/ Jerry T. Kendall   

Name:  K. Mason Conner                                                       
Jerry T. Kendall

Title:   Chief Executive Officer